392 F.2d 581
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HOD CARRIERS' AND CONSTRUCTION LABORERS' UNION, LOCAL NO.300, AFL-CIO, Respondent.
No. 21837.
United States Court of Appeals Ninth Circuit.
March 14, 1968.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Elliott Moore, William Avrutis, N.L.R.B., Washington, D.C., Ralph E. Kennedy, Director, N.L.R.B., Los Angeles, Cal., for appellant.
Alexander H. Schullman, Los Angeles, Cal., for appellee.
Before BARNES and HAMLEY, Circuit Judges, and STEPHENS,1 District judge.
PER CURIAM:


1
The National Labor Relations Board has petitioned this court for enforcement of an order entered against the Hod Carriers' and Construction Laborers' Union, Local No. 300, AFL-CIO.


2
The record provides substantial support for the Board's conclusion that one Murdock, an official of the respondent union, caused the Desert Pipeline Construction Company to discharge two employees because they had been 'disrespectful' to Murdock.


3
Such conduct is prohibited by section 8(b)(2) of the National Labor Relations Act, 29 U.S.C. 158(b)(2) (1964):


4
'It shall be an unfair labor practice for a labor organization or its agents--


5
'* * * * be


6
'(2) to cause or attempt to cause an employer to discriminate against an employee in violation of subsection (a)(3) * * *.'


7
Section 8(a)(3) makes it an unfair labor practice for an employer to 'encourage * * * membership in any labor organization' by means of 'discrimination in regard to hire or tenure of employment or any term or condition of employment * * *.'  See, e.g., NLRB v. Carpenters Local 1281, 369 F.2d 684 (9th Cir. 1966); Lummus Co. v. NLRB, 119 U.S.App.D.C. 229, 339 F.2d 728, 733-735 (1964); cf. Radio Officers' Union v. NLRB, 347 U.S. 17, 25-26, 40-42, 74 S. Ct. 323, 98 L. Ed. 455 (1954).


8
Along with other relief, the Board awarded the equivalent of back pay to the two employees involved.  The awards seem accurately computed and reasonably designed to implement the policies of the Act.


9
We order enforcement.



1
 Hon.  Albert Lee Stephens, Jr., United States District Judge, Los Angeles, California, sitting by designation